Citation Nr: 1232975	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left hand condition, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to May 1983, and from January 1984 to June 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2009 and August 2011, the Board remanded the Veteran's service connection claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a left hand condition.  Specifically, the Veteran asserts that his left hand disorder is related to his service in the Persian Gulf War and is due to an undiagnosed illness. 

A December 1989 service treatment record documented pain and swelling of the left hand, which was diagnosed as a slightly infected wound.  An August 1993 airborne examination was void of a diagnosis of a chronic left hand disability.  Additionally, the April 1995 separation examination did not show a diagnosis of a chronic left hand disability.  

The Veteran was afforded a VA examination in July 2011.  Additionally, an August 2011 addendum report to the July 2011 VA examination was obtained.   The examiner reported that there was no abnormality of the left hand per examination and x-rays.  Additionally, per examination, there was no objective evidence of pain on left hand, and he had normal range of motion (ROM) of all fingers of the left hand.  The examiner concluded that the Veteran did not complain of symptoms of the left hand, nor was there any objective evidence of pain of the left hand.  Additionally the ROM of the left hand was normal; hence it was less likely as not secondary to an undiagnosed illness.  

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The January 2008 VA examiner concluded that the Veteran had bilateral carpel tunnel syndrome.  Thus, notwithstanding the July 2011 VA examiner's findings of a lack of a current disability, the Board finds that sufficient evidence exists to indicate that the Veteran has carpel tunnel syndrome that may be associated with an in-service report of left hand pain and swelling, thus, triggers the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Tithe Board finds the July 2011 examiner's opinion is inadequate because the examiner failed to discuss the previous diagnosis of carpel tunnel and whether it has resolved or can be resolved.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds it necessary to remand the Veteran's claim of service connection for a left hand condition for an additional VA examination and etiological opinion in order to fully and fairly assess the merits of the claim. 

Accordingly, the case is REMANDED for the following action:

1) Verify that the Veteran's VA records are up to date.

2) After the foregoing, schedule the Veteran for a VA examination to assess the nature and etiology of his left hand disability.  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any left hand disability found.  Specifically, the examiner should discuss whether the Veteran currently has carpal tunnel syndrome.  If he does not have carpel tunnel syndrome, then provide discussion on whether the original diagnosis was correct.  

Additionally, the examiner should opine as to whether it is at least as likely as not that any current left hand condition had its onset in service or is related to any in-service disease, event, or injury, to include the 1989 documented left hand pain and swelling. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records; the January 2008, January 2011, and August 2011 VA examination and addendum reports; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


